Citation Nr: 1607834	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  08-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for asthma.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from February 1981 to November 1988, and from January 1991 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim for an increased rating.  

This case was previously before the Board in May 2013.  At that time, the Board remanded the case in order that the Veteran could be scheduled for a hearing.  The Veteran thereafter appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  

When the case returned to the Board in January 2015, the Board granted claims for service connection for headaches and for a total disability rating based on individual unemployability (TDIU).  Those claims are thus no longer before the Board.  The Board remanded the Veteran's claim for an increased rating for asthma, and that issue has now returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its January 2015 remand, the Board directed that the Veteran undergo a new VA examination.  In the report from the April 2015 examination, the examiner indicated that treatment for the Veteran's asthma requires chronic low dose corticosteroids and intermittent courses or bursts of systemic corticosteroids.  Under the applicable Diagnostic Code, these findings may qualify the Veteran for an increased rating.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2015).

That said, the Board must not only determine the correct rating for the Veteran's service-connected asthma, but also the effective dates for any possible increase.  The examiner's bald notation does not note what particular corticosteroids the Veteran takes to treat her asthma, or when during the appeal period such treatment began, and whether such treatment is ongoing.  The lack of specific information regarding the Veteran's course of treatment prevents the Board from adequately considering the Veteran's disability picture.  Accordingly, the case must be remanded in order that a more definite statement regarding the Veteran's asthma treatment be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that she may submit any outstanding private treatment records in support of her appeal, or that she may submit releases to allow VA to obtain such information on her behalf.  

2.  Following such notification, obtain an addendum opinion from the examiner who conducted the April 2015 examination.  If that examiner is not available, then the addendum opinion may be provided by any qualified examiner.  

Regardless of who provides the addendum, the reviewing examiner is to answer the following questions:

a)  Does treatment of the Veteran's asthma require intermittent courses of systemic (oral or parenteral) corticosteroids?  The term intermittent means at least three such courses per year.  

b)  Does treatment of the Veteran's asthma require daily use of systemic high does corticosteroids or immunosuppressive medications?  

c)  If the answer to either question is "yes," then please state both the particular corticosteroid or immunosuppressive prescribed to treat the Veteran's asthma, as well as the dates of such treatment.  

3.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

